Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 1of8

July 30, 2021
Frank J. Sisca, PE . | | . i= D
15 Buttercup Lane « San Carlos, CA 94070
Frank_sisca@yahoo.com « 415.990.5866(C) 999) AUG-4 AM 8: 34
o CLERK COUR:
The Honorable Judge Laurie Selber Silverstein 1 OAT OF DELAWARE

U.S. Bankruptcy Court — District of Delaware
824 North Market Street,

6th Floor, Courtroom #2

Wilmington, DE 19801

In re:

Crystallex International Corporation
Debtor in a Foreign Proceeding
Chapter 15

Case #: 1:11-bk-14074

Honorable Judge Laurie Selber Silverstein,

My name is Frank Sisca, an individual investor/stockholder/stakeholder (shareholder) in
Crystallex International Corporation (Crystallex) for over 30 years. | started investing a
significant portion of my retirement funds in Crystallex including funds from my IRA account
some 35-40 years ago.

| invested heavily in Crystallex relying on and with the belief that this venture was
represented honestly by their Press Releases, Prospectus, Financial Statements, etc. | relied
on the truthfulness and accuracy of all publically available news they published, including
Crystallex’ own press releases and Crystallex’ SEC filings, with the hopes of a return on my
investment.

| have written letters of concern and discomfort as early as March of 2015, to Superior Court
of Justice - Judge Frank Newbould, Ernst & Young (the monitor), Mr. Jay Swartz, DAVIES
WARD PHILLIPS & VINEBERG LLP, GOWLING WLG (CANADA) LLP, BLANEY
McMURTRY, JUSTIN C. FINE, the Superior Court of Justice — Civil/Commercial Court,
Honorable Glenn A. Hainey, and the Delaware District Court the Honorable Judge Stark,
expressing concerns of breach of fiduciary duty, self-dealing, fraud, Crystallex board and
Tenor acting contrary to law in an effort to defraud the shareholders, and theft of the
arbitration award by Tenor and the Crystallex board members, in each of those writings. |
believe | have even copied Your Honor with copies.

As a matter of record, the Honorable Judge Stark in his case #1:17-mc-00151 CRYSTALLEX
INTERNATIONAL CORPORATION V. BOLIVARIAN REPUBLIC of VENEZUELA,
published my letter as docket #133.

Some of the concerns | expressed in those letters and express again in this writing to you
are;

pg. 1
pg. 2

Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 2 of 8

Tenor was awarded the contract via a “best bid” process and was well aware of the
inherent risk, upon entering into any contract with Crystallex

Tenor should not have the right to renegotiate their terms ipso facto, as that negates
the “best bid” process.

Prior to Tenor, the shareholders had more of a stake in the company’s future success,
however, they are the last to be considered in the process and we are lacking a voice
in this process.

Upon entering into this contract, Tenor became a creditor, and should be paid out at
the interest rate that was originally negotiated as said creditor.

Tenor continues to request additional compensation by a % of the award, while no one
is protecting the shareholders of Crystallex.

The court ordered that Crystallex is hereby authorized and empowered to obtain and
borrow under a credit facility from the DIP Lender (as hereinafter defined) pursuant to
a credit agreement ("Credit Agreement") between Crystallex and Tenor Special
Situation Fund |, LLC in order to finance Crystallex working capital requirements and
other general corporate purposes, including without limitation in order to continue to
manage, prosecute, pursue and pay the fees and disbursements of counsel and
experts in connection with the Arbitration Proceedings provided that the principal
amount borrowed under such credit facility shall not exceed US $36,000,000 unless
permitted by further Order of this Court and a 35% of the net arbitration award as a
ROI.

The Court of Appeal ordered that any distribution from the Lender Additional
Compensation Account (as defined in the Tenor DIP Loan) would be stayed pending a
determination by the Supreme Court.

Crystallex sought and obtained an Order relieving them from its obligation to hold
an annual meeting of shareholders until further order of the Court, which took away
any opportunity to plea this unfair financing that the shareholders would have voiced at
a meeting.

At this point the shareholders are blind with respect to the activities of the proceedings
which are/nave taken place.

The DIP return on investment (ROI) percentage of the net award keeps growing to an
absurd approximate cumulative total in access of 88% while the shareholders have
no input and watching our investment disappear.

| strongly disagree with this proposed additional compensation of 88%+ of the award
amount to TENOR, which is unreasonably high and unwarranted, and would hope
these court proceedings stop this absurd amount to Tenor and protects the
shareholders from being denied their fair share of any award and protect their
investments by not allowing the theft of the award by TENOR.

someone needs to consider the original investors in Crystallex, the shareholders, and
protect them.

| have requested a copy of the original agreement between Tenor and Crystallex and
have been denied because that agreement has been sealed. From the early Monitors
reports it appears Tenor, the DIP Lender, is getting 10%-12% interest annually on their
money loaned plus an exorbitant 88% of the net Arbitration Award.

Also from the early Monitors reports, Tenor agreed 55% of the net Arbitration
Award was promised to the shareholders.

 
pg. 3

Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 3 of 8

At this time, the shareholders Ad Hoc Committee need to see the original DIP
agreement along with the confidential Affidavit of Robert Fung, sworn on March 20,
2012, and have a voice in the final distribution of any assets. We the shareholders will
pursue protection of our asset investments.

In general, | have found gaps in the actual cash flow reporting that were included in
the monitor's reports. This causes me to be skeptical of what services we are paying
for and who is checking these documents for correct information with respect of the
shareholders interest.

With the cash flow reporting included in the monitor's reports, and without all the
reports, the shareholders Ad Hoc Committee will need to see a detailed, audited
accounting.

In the 1st Monitor's Report dated January 18, 2012;

Par 12, the Monitor wrote;” While the ultimate outcome of the Arbitration Proceedings
is not yet known, if successful in the Arbitration Proceedings, Crystallex would have
sufficient proceeds to fully repay its creditors, including the Note holders {as defined
and described below), and provide substantial value to its shareholders.”

In the 3rd Monitor's Report dated April 12, 2012;

Par 6, the Monitor again wrote;” While the ultimate outcome of the Arbitration
Proceedings is not yet known, if successful in the Arbitration Proceedings, Crystallex
may have sufficient proceeds to fully repay its creditors, including the Note holders
and to provide substantial value to its shareholders.”

Par 118, the Monitor wrote, “The Monitor accepts that the introduction of a third party,
Tenor, with consent rights in relation to certain actions will add complexity to the
negotiations of a CCAA Plan but also notes the Company's position that Tenor DIP
Loan is intended to enable Crystallex to pursue the Arbitration Proceedings to an
award which, if successful could allow it to pay out its unsecured creditors in full,
including post filing interest, and provide recovery for its shareholders. “

Par 121, the Monitor wrote; “Under the Tenor DIP loan, if the net arbitration award is in
excess of $180 million, the Note holders would recover their full principal amount of
the notes plus pre and post filing interest. Existing shareholders would receive 55%
of any net arbitration award after the payment of the taxes, DIP (including interest)
and the unsecured creditors’ claims including both pre and post-filing interest.”

Prior to the arbitration and Tenor, the shareholders claimed 100% of a stake in the
company’s future success; however, they are not being considered in this process for
compensation.

During these arbitration proceedings the shareholders have been blind and voiceless
with respect to the activities of the proceedings which are taking place.

Crystallex did not provide any notice to its shareholders that it was seeking any
additional financing. | became alarmed at the rate at which the Arbitration costs were
mounting and the new agreements with Tenor.

My biggest concern and opposition is to the hidden terms of the DIP lender agreement
with Tenor. Tenor was awarded the contract via a “best bid” process and was well
aware of the inherent risk, and the intention that Existing shareholders would
receive 55% of any net arbitration award after....etc. upon entering into this
contract with Crystallex. They provided the principal amount not to exceed US
Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 4of8

$36,000,000 unless permitted by further Order of this Court and a 35% of the net
arbitration award as a ROI.

With Crystallex asking for more money (277, 3° and other additional loans without
backup accounting) Tenor continues to request more of the Net Arbitration Award for
additional compensation, while no one is speaking of the minimum of 55% that
should be awarded to the stockholders of Crystallex. Tenor's previous advances of
funds and the advances to Crystallex described to date total approximately $62.5
million (now plus) and have potentially earned Tenor an absurd cumulative total of
88% (now plus) of the Net Arbitration Award as additional compensation.

In review of the DIP’s motion of “VALIDITY AND PRIORITY OF CHARGE CREATED
BY THIS ORDER’ Tenor/Crystallex had/nas NO intention to return any of the
shareholders investments. |
| have opted in to the “Ad Hoc Committee’ of shareholders. |
The Ad Hoc Committee needs to see all costs, the original DIP agreement, along with |
the confidential Affidavits of Robert Fung and others to have a voice in the final
distribution of any assets. We the shareholders will pursue protection of our asset
investments thru the “Ad Hoc Committee” of shareholders. Again, we the shareholders
have been lacking a voice in this DIP lending agreement.

| support a motion to lift the stay of proceedings to allow the Ad Hoc Committee of
Shareholders to bring a claim against Crystallex and its DIP Lender relating to the
oppression of Crystallex shareholders and a breach of the criminal interest rate
provisions in the Canadian Criminal Code and vary the orders of Justice Newbould
approving the DIP loans and the NAP Transfer Orders to allow our claim to be
adjudicated. The mandate of the Committee is to represent the interests and maximize
the recovery of the members of the Committee and the Opt-in Shareholders.
Crystallex’s shareholders have seen their interest in their only asset (Crystallex stock
value) diluted to a very small percentage if any. All of this dilution has been for the
benefit of Tenor and the Crystallex board of directors. No, other stakeholders of
Crystallex have seen their interests compromised in this way without notice or a
voice in the CCAA proceedings. Unless the Committee is permitted to bring the
Oppression Claim, the interests of shareholders will be permanently prejudiced.
Unless the special leave requirements unique to this case are waived, and any
applicable stays of proceedings arising under the various court orders are lifted,
shareholders will have no opportunity to challenge the excessive compensation that
the DIP Lender has taken for itself and for the benefit of certain directors of
Crystallex.

 

| would also like to offer the following to further support those allegations:

pg. 4

1 Abuse of the CCAA ACT's objective and violation of the public interest
protection intended by the Act.
2 Use of the CCAA process to evade the requirement set forth by Section 192 of the
Canadian Business Corporation Act:
- 1.02: The Director endorses the position that the arrangement provisions of
the Act are intended to be facilitative and should not be construed narrowly.
This position is subject to the express limitations in the Act and to the
proviso that any proposed arrangement transaction must satisfy
requirements of procedural and substantive fairness.

 
Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 5of8

3 The use of CCAA by the Company Fiduciaries, Crystallex Management, BOD,
and the Monitor, to hide and facilitate the misappropriation of shareholders’
assets and rights:

- The potential distribution of the Award

- Settlement % that the DIP lender may be entitled to

- Issuance of equity shares in the company to the DIP lender without
notice to shareholders

- Transfer and sale of the mine data, which is the property of the company
and its pre-existing shareholders, not the property of the DIP lender nor
included in the terms of the DIP credit agreement

- Wrongful expropriation of the economic value of the tax loss carry
forwards, which were born by and the property of the pre-existing
shareholders

- Obtaining a Court Order removing the independence and intended
fiduciary role of the Monitor in the CCAA process. (Monitor had to go to
the Applicant for what information could and could not be made public to
interested parties and stakeholders on the Monitor's website)

- Failure of the Company Fiduciaries to recommend a Shareholder
Committee to voice and protect shareholders interest in the CCAA
process.

4 Failure of the Court's fiduciary, The Monitor to:

- properly and timely provide notice and full transparency of activities and
events occurring in the CCAA process

- Failure to make timely postings to its website of motions, reports, and
court orders in the early stages of the CCAA process.

5 Other misuses of the CCAA process by the Company Fiduciaries:

- Evade fiduciary responsibilities and avoid the public interest protections
afforded shareholders by the Ontario Securities Commission.

- Usurp on shareholders rights

- Hidden dilution through illegal issuance of equity without formal notification
to pre-existing shareholders.

- Concerted effort by DIP lender and Board of Directors members, both
internal and externally, to self-deal the assets of the Company and its pre-
existing shareholders

- Compensation Agreements between the DIP Lender-Tenor, Robert Fung &
Marc Oppenheimer, senior managers, and all Board of Director members.

6 Hidden change of control process through issuance of equity without formal notice
to pre-existing shareholders;

a. Voted upon by the Board of Directors where four of the five directors benefit
from the dilution of pre-filing shareholders; or

b. A Board of Directors meeting of one was held to vote for approval of the
issuance and effective dilution of the pre-filing shareholders.

7 Concerted effort by DIP lender and Board of Directors members, both internal and
externally, to self-deal the assets of the Company and its pre-existing shareholders
such as:

c. Las Cristinas Mine Data held by Crystallex International
Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 6of8

d. $400 million dollars plus of Tax Carry Forward Losses which are the
property of the pre-filing shareholders, possessing a value in excess of $100
million dollars

8 Passed on opportunities for near term material recovery (Nomura Bond
Attachment) for reasons of alluding Canadian Criminal Interests Rate Laws and
further personal enrichment.

As stated earlier, | strongly disagree with this proposed financing with a bonus fee of 88%
(now plus), which is unreasonably high, and not allowing the theft of the arbitration award by
Tenor and Crystallex board members.

My understanding is that after an arbitration award, the courts retain jurisdiction on the review
of the distribution of funds including greed of the board of directors, unsecured creditors,
MIP’s, stock options, and the DIP lender’s absorbent fees and defrauding the original
investors. Someone needs to consider the original investors in Crystallex, the shareholders,
and protect them.

Some items that Your Honor may find concerning from her Court's and perspective follow
below:

1. The terms of the DIP loan agreement entered into by Crystallex’s
management/BOD and Tenor were sealed from Crystallex’s shareholders by the
CCAA court.

2. Tony Reyes, a CCAA lawyer and Crystallex shareholder who represented himself
in the CCAA process as a shareholder, but quietly in his “own personal interest’,
appeared before Judge Walsh (Justice Silverstein’s predecessor) in Chapter 15
and blessed Crystallex’s selection of Tenor’s DIP as in the best interest of
Crystallex and its shareholders. Tony Reyes later through his CCAA council
admitted in a CCAA court proceeding that Tony is an investor in Tenor’s funds.

3. Shareholders, both Canadian and US, were allowed no due process in the CCAA
process. The Ad Hoc Committee of Shareholders were not allowed to have motion
brought to even be heard by the CCAA court.

4. Individual shareholders on their own, have contacted all the Canadian regulators
surrounding the CCAA, only to have fallen on deaf ears.

5. The Monitor, who is entrusted to serve as an extension of the CCAA court and act
as the “Court's eyes and ears in the CCAA process’ is and has not acted in it
assigned duty from the commencement of the CCAA process.

6. The discrepancies you found in Crystallex’s reporting of its financial activities since
entering the CCAA and your interaction with the Monitor after highlighting those
discrepancies to the Monitor and the subsequent seal and redacting of information
in the CCAA process.

7. That Bob Fung (Canadian Citizen, CEO and BOD of Crystallex) and Marc
Oppenheimer ( US Citizen, former CEO of Crystallex and current BOD of
Crystallex) are now receiving direct compensation from Tenor in the form of a
participation in the CVR's of Tenor awarded for DIP loans taken by Crystallex and
granted by the CCAA court.

8. That shareholders have never had adequate representation or participation in the
CCAA or Chapter 15 legal processes.

pg. 6
Case 11-14074-LSS Doc 335 Filed 08/04/21 Page 7 of 8

9. That as an individual retail shareholder, there was no possible way for you to know
of or afford legal representation for adequate participation in both the CCAA and
Chapter 15 processes.

10. The hypocrisy and mocking of the Delaware Federal Court system, Judge Stark
Chapter 15 court, that Crystallex’s current Management (Bob Fung) and BOD
(Fung, Oppenheimer, and Tenor) are using Judge Stark’s bench to rightly, and
justly, enforce US federal law upon VZ to pay their obligation for stealing
Crystallex’s asset, while Tenor and Crystallex's BOD have done the same actions
to Crystallex's legacy shareholders.

11. The party that was damaged, creating the ICSID Judgment and Award, was
Crystallex’s legacy shareholders, not the DIP Lender and its current BOD.

The shareholders assumed a risk while investing in Crystallex; however we the shareholders
have been lacking a voice in this DIP lending agreement and hope the “Ad Hoc Committee’ is

allowed a voice.
Victim

Frank J. Siscef
(Working at age 73)
15 Buttercup Lane
San Carlos, CA 94070

   

Cc: Chief Judge Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26
Room 6124
Wilmington, DE 19801-3555
Courtroom 6B

Superior Court of Justice

Osgoode Hall, 130 Queen Street West
Toronto, Canada M5H 2N5

Attn.; Judge Frank Newbould

Superior Court of Justice — Civil/Commercial Court
330 University Ave.

7" Floor

Toronto, ON M5G 1R7

Attn.. The Honorable Glenn A. Hainey

DAVIES WARD PHILLIPS & VINEBERG LLP
155 Wellington Street West

Toronto, ON M5V 3J7

Lawyers for Crystallex International Corporation

pg. /
pg. 8

Case 11-14074-LSS Doc 335 _ Filed 08/04/21

Jay A. Swartz
iswartz@dwpv.com

ERNST & YOUNG INC.

222 Bay Street, P.O. Box 251
Toronto, ON M5K1J7

Court -appointed Monitor
Brian M. Denega
brian.m.denega@ca.ey.com

 

GOWLING WLG (CANADA) LLP
1 First Canadian Place

100 King Street West, Suite 1600
Toronto, ON M5X 1G5

Clifton Prophet
clifton.prophet@gowHngwig.com
Delna Contractor
delna.contractor@gowlingwlg.com

BLANEY McMURTRY

2 Queen Street East, Suite 1500
Toronto, Ontario MSG 3G5

Lawyers for the Members of the Ad Hoc
Committee of Shareholders

Lou Brzezinski

lbrzezinski@blaney. Com

JUSTIN C. FINE
Thousand Oaks, California
Jcf.enif@iswest.com

Page 8 of 8

 
